          Case 1:20-cv-11335-MLW Document 72-1 Filed 08/18/20 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


    MARIE BAPTISTE, MITCHELL MATORIN,
    and JONATHAN DAPONTE,

                               Plaintiffs,

    v.
                                                      C.A. No. 1:20-cv-11335-MLW
    MIKE KENNEALY, in his official capacity as
    Secretary of the EXECUTIVE OFFICE OF
    HOUSING AND ECONOMIC
    DEVELOPMENT, and CHARLES BAKER,
    in his official capacity as Governor of the
    Commonwealth of Massachusetts,

                               Defendants.


                            AFFIDAVIT OF ESME CARAMELLO
I, Esme Caramello, hereby declare as follows:

1. I am a Clinical Professor of Law at Harvard Law School and the Faculty Director of the
   Harvard Legal Aid Bureau, where I am both a practitioner and a supervisor of law students in
   landlord-tenant cases. Prior to joining the Bureau in 2009, I supervised clinical students in
   housing cases at Harvard Law School’s Legal Services Center (2006-2008) and Suffolk Law
   School’s Housing and Consumer Protection Clinic (Spring-Summer 2009). In these clinics,
   and in my work as a Chesterfield Smith Community Service Fellow and Litigation Associate
   at Holland & Knight LLP (2001-2006), I have handled hundreds of eviction cases in the
   Eastern Housing Court, the Superior Court, the Boston Municipal Court, and the Chelsea,
   Cambridge, and Somerville District Courts. I have regularly volunteered at the Boston Bar
   Association’s Attorney for the Day table at the Eastern Housing Court 1 since 2006 and have
   provided limited assistance to tenants and homeowners facing eviction and foreclosure at my
   office and in community-based settings. I have also represented both tenants and
   homeowners, as well as housing-focused nonprofit groups, in a variety of cases before the
   Massachusetts Appeals Court and the Supreme Judicial Court.



1
        The Boston Bar Association’s “Lawyer for the Day” program is held at the Eastern
Housing Court each Thursday, the day that most summary process cases have historically been
called. The Lawyer for the Day table offers legal assistance to unrepresented tenants and
landlords. The Harvard Legal Aid Bureau is one of many legal services organizations, law firms,
and sole practitioners that partner with the BBA to maintain this program.
                                                  1
        Case 1:20-cv-11335-MLW Document 72-1 Filed 08/18/20 Page 2 of 9



2. As a member of the Harvard Law School faculty, I teach a number of courses covering
   various aspects of housing law and practice as well as access to justice topics, including
   Housing Law and Policy; seminars that train Legal Aid Bureau students in landlord-tenant
   practice and professional responsibility; and a variety of reading groups, including one
   focused on Matthew Desmond’s Pulitzer Prize-winning book Evicted: Poverty and Profit in
   the American City. My research and writing have all focused on evictions and access to
   justice in eviction cases. I have delivered dozens of presentations and trainings on housing
   law and access to justice to a wide variety of audiences.

3. I am a member of the Massachusetts Access to Justice Commission, co-chair of its Housing
   Working Group, and a member of its Access to Attorneys Committee. I am a co-founder and
   member of the leadership team of the Commission’s COVID-19 Task Force, where I have
   led the housing work.

4. I write to provide relevant information, based on my personal experience and research, that
   clarifies and in a few instances contradicts the description of summary process proceedings
   and other forms of forced displacement from housing offered in the Affidavit of Emil Ward,
   Esq. Except where indicated otherwise, I make this affidavit based on my personal
   knowledge.


The Summary Process Timeline
5. Many if not most summary process cases—especially nonpayment of rent cases—are
   concluded in a little over a month.

6. A summary process case for nonpayment of rent begins with a “notice to quit” terminating
   the tenancy in at least 14 days, or as provided in the lease. See G. L. c. 186, §§ 11, 12.
   Immediately upon expiration of the notice to quit, the landlord can serve a Summons and
   Complaint and, on the next Monday that is at least seven days later (the “entry day”), file it
   with the Court. See Uniform Summary Process Rules, Rules 2(b) and 2(d). Absent filing
   and service of discovery requests or a motion that requires a continuance, 2 the case typically
   goes to trial on the very first hearing date, 10 days later, with judgment entering the
   following (11th) day. 3 See Uniform Summary Process Rules, Rules 2(c), 3; G. L. c. 239, §



2
        If the defendant files an answer and requests a jury trial, the parties will still be required
to report to court on the second Thursday after the entry day. As a practical matter, however, it
is unlikely a jury trial will go forward on that date, and the case will be continued to
accommodate the jury demand. In my experience, however, as I explain in more detail below,
very few summary process defendants file an answer with a jury demand.
3
        There are slight variations, amounting to fewer than 7 days, in certain court locations
where the summary process session is not or cannot be held on Thursday. In Eastern Housing
Court, for example, public housing cases are called on Wednesdays.


                                                   2
        Case 1:20-cv-11335-MLW Document 72-1 Filed 08/18/20 Page 3 of 9



    3. 4 Therefore, a nonpayment case in which the landlord takes prompt action and the tenant
    does not file discovery or a jury demand will ordinarily, absent a settlement, go to judgment
    on or about the 32nd day after service of the notice to quit and the 11th day after the filing of
    the complaint.

7. A tenant who timely serves and files discovery requests postpones the trial by two weeks.
   See Uniform Summary Process Rules, Rule 7. Discovery requests can be a crucial tool for a
   tenant-defendant in a summary process case, because factual disputes are common, and
   relevant information and documents are often in the exclusive possession of the landlord.
   Under Massachusetts law, the question in a nonpayment of rent case is not solely how much
   rent is unpaid, but also whether the tenant has cured the arrearage as permitted by law. See
   G.L. c. 186, §§ 11 and 12. Tenants also may defend against the landlord’s claim to
   possession by presenting counterclaims based on unlawful apartment conditions of which the
   landlord had prior notice, discrimination, retaliation, violations of the security deposit statute,
   or other violations of law. If the value of the tenant’s counterclaims exceeds the amount of
   rent owed, or if the tenant pays the difference between what is owed and what was awarded
   on the counterclaims within 7 days, the tenant retains possession of the apartment. G. L. c.
   239, § 8A. See generally Adjartey v. Central Div. of the Housing Court, 481 Mass. 830, 854
   (2019); Meikle v. Nurse, 474 Mass. 207 (2016). Discovery is often critical in enabling
   tenants to develop the proof necessary to support their counterclaims and retain possession.

8. As a practical matter, very few tenants assert counterclaims and affirmative defenses except
   in the minority of cases in which they are assisted by counsel.

9. Similarly, few tenants actually serve discovery requests. To secure a two-week continuance
   of the trial date with discovery, the tenant must know what discovery is, know that there is a
   right to take discovery, know how to draft discovery requests, draft and serve those requests
   in a manner that ensures that they are received by the landlord just seven days after the
   complaint is filed, and then also file a copy with the court by the same deadline. In my
   experience at the Attorney for the Day table at the Eastern Housing Court 5, I have provided
   advice and limited-assistance representation to hundreds of tenants, and I cannot recall a
   single occasion on which a pro se tenant had ever secured a discovery postponement without
   legal assistance. And very few tenants have such legal assistance. According to Housing
   Court statistics, in 2019, fewer than 9 percent of tenants statewide had counsel at any stage




4
       There is a further limit that executions for judgment in summary process proceedings
must be issued within three months of the judgment date, excluding any time periods during
which the execution was stayed. G. L. c. 235, § 23.
5
       The Eastern Housing Court, located at the Edward Brooke Courthouse, was referred to
previously as the Boston Housing Court. The change to the court name was a part of the
statewide expansion of housing court jurisdiction.


                                                  3
        Case 1:20-cv-11335-MLW Document 72-1 Filed 08/18/20 Page 4 of 9



    of a summary process case; these numbers are roughly consistent year-to-year. 6 Another
    small fraction of tenants receive assistance at a pro se clinic like the one we run at the
    Harvard Legal Aid Bureau or at a Court Service Center. But the vast majority of tenants
    receive no legal assistance before the discovery request deadline (the first Monday after the
    entry date), and they and have their cases scheduled for trial on the first hearing date, 10 days
    following service of the complaint.

10. Equally rare are jury demands, which extend a case beyond the original (10-day) trial date.
    As a general rule and with no exceptions of which I am aware, tenants without legal
    assistance are usually not aware of either their right to claim a jury or the means by which to
    do it, and consequently they do not file jury demands. As with discovery requests, in my 14
    years at the Attorney for the Day table, where I meet tenants whose answer, discovery, and
    jury demand deadlines have passed, I have never met a pro se tenant who without assistance
    from a lawyer or Court Service Center actually claimed a jury. Attorney Ward seems to
    agree with this analysis, stating only that “virtually every tenant represented by Legal
    Services[sic] or a private attorney will” claim a jury. 7 But fewer than 9 percent of tenants
    have such representation, and the rest almost always proceed quickly to a bench trial.

11. My experiences described above – of the speed at which summary process proceeds – are
    consistent with a review of court data published by the Massachusetts Law Reform Institute
    in 2016. See Updated Review of Summary Process Actions in Housing Courts Statewide, in
    2011 and 2014; Massachusetts Law Reform Institute (April 25, 2016). They are also
    consistent with similar empirical research I have myself performed in connection with my
    committee work at the Access to Justice Commission. The unweighted range of 3 to 24
    months for “completion” of a summary process case offered by Attorney Ward is
    inconsistent with both that research and my personal experiences.


Mediation and Court-Based Settlement Negotiations

12. As Attorney Ward explains, many eviction cases settle before trial, a process he describes as
    “amicable” and “voluntary” and guided by experienced mediators.

13. Attorney Ward is correct to extol the skill and neutrality of the Housing Specialists who
    assist with mediations in the Housing Court. But many tenants do not ever meet with a
    mediator. In the Eastern Housing Court, for example, many agreements, especially those in
    cases brought by large landlords, are negotiated in the hallway between a landlord’s lawyer
    and a pro se tenant, and not in mediation with a Housing Specialist. Moreover, summary
    process cases also proceed in the District Courts and the Boston Municipal Court, and while

6
       See Housing Court Department, Fiscal Year 2019 Statistics, Housing Court: Self
Represented Litigants by Location, https://www.mass.gov/doc/2019-housing-court-self-
represented-represented-litigants-by-court-location/download
7
         To the extent the Plaintiffs maintain that jury demands result in delayed proceedings
without rental payments, landlords have a mechanism to request ongoing rental payments pre-
trial. See Davis v. Comerford, 483 Mass. 164 (2019).
                                                  4
        Case 1:20-cv-11335-MLW Document 72-1 Filed 08/18/20 Page 5 of 9



    these courts do their best to partner with nonprofit mediation programs, they generally lack
    staff mediators, and mediation is therefore less available.

14. Regardless of whether a nonpayment eviction has been mediated by a neutral mediator or
    negotiated in the hallway between the parties, where the tenant is pro se, the case is generally
    resolved with an “Agreement for Judgment” granting the landlord possession of the
    premises. In some Agreements for Judgment, the tenant has agreed to move out on a certain
    date, and in others the tenant has agreed to move out only if she fails to comply with the
    terms of a specified repayment plan. Either way, the tenant has surrendered the right to
    possession, and only in some cases may win it back through compliance with all material
    terms of the agreement.

15. Attorney Ward’s description of such Agreements for Judgment as “amicable” and
    “voluntary,” while technically true, elides the fact that they are generally negotiated in the
    shadow of an eviction trial that will likely occur that day, and at which the tenant (almost
    certainly unrepresented) will likely lose against an experienced lawyer. 8 Even where a
    mediator is involved, time is short, and it can be difficult for the mediator to effectively
    reduce fear and anxiety, earn trust, elicit all relevant facts, and craft a tailored solution.

16. Attorney Ward implies that this pressure is not a factor, and that tenants who sign moveout
    agreements do so because they “have already secured new housing” or will easily be able to
    do so by the required date. To the extent that none of Attorney Ward’s agreements have ever
    resulted in a tenant’s becoming homeless, I have had a different experience over the last 19
    years. My colleagues and I have assisted or represented many tenants who signed
    agreements for judgment (prior to our involvement) with which they knew or should have
    known they could not comply, as well as tenants who did in fact become homeless after
    signing an unrealistic court agreement with their landlord.

17. In the many conversations I have had at the Attorney for the Day table with tenants who are
    considering signing or have previously signed such Agreements for Judgment in nonpayment
    cases, I have learned that people sign infeasible agreements because they are afraid a judge
    will order them to leave their homes that very day, and a few weeks of additional time sounds
    like a better deal. They sign because they were too anxious that day to calmly think through
    their budgets and figure out what they could pay. They sign because they think maybe they
    will find some money somewhere, even if they do not know where. They sign because they
    have to get out of the courthouse to pick up a young child from school, and signing is the
    only way to leave without causing a default. Over the years, I have on many, many
    occasions been asked for help by a pro se tenant who has signed an unrealistic repayment
    agreement and is now facing imminent physical eviction for failure to comply. I have also
    on many occasions been asked to represent a tenant who has agreed to move out by a certain
    date and—often predictably—been unable to find new housing.

8
        In an empirical study of several years of Housing Court records I did for the Access to
Justice Commission’s Access to Attorneys Committee, I found that 98 percent of the judgments
went to landlords. http://www.massa2j.org/a2j/wp-content/uploads/2017/12/Access-to-
Attorneys-Final-Report-5.19.17-UPDATED.pdf
                                                  5
        Case 1:20-cv-11335-MLW Document 72-1 Filed 08/18/20 Page 6 of 9




Execution and Levy
18. Following an entry of judgment by the court awarding possession to the landlord, a tenant
    seeking to appeal the judgment must file a notice of appeal within ten days of the judgment’s
    entry. After the ten-day time period to file an appeal expires, the landlord may return to the
    courthouse for an execution for possession, to be served by a constable or a sheriff. G. L. c.
    239, § 3. 9

19. Attorney Ward is likely correct that actual sheriff evictions are rare, because tenants will go
    to extreme lengths to avoid them. When a constable or sheriff is given an execution for
    possession, he provides the tenant with 48 hours’ notice of the levy. See G.L. c. 239, § 3. At
    the expiration of those 48 hours, the sheriff arrives at the home with a moving company
    chosen by the landlord and proceeds to escort the tenant out of the home, change the locks,
    and load the tenant’s belongings onto the truck one by one until the home is vacant. Once
    they have received a 48-hour notice, or even before that, tenants often will put their things in
    storage themselves, sometimes with relatives, and then stay in their car or on a friend’s couch
    or at a homeless shelter before they will succumb to a forcible eviction by sheriff’s levy. But
    that does not mean that they have moved “voluntarily” or that they have a safe or lasting
    place to go. The subset of tenants who are physically removed pursuant to an execution is a
    very small proportion of those who are displaced into unstable or overcrowded housing or
    forced into shelters or even street homelessness in the wake of an eviction.

20. Finally, Attorney Ward suggests that judges can and will prevent tenants from becoming
    homeless due to the pandemic by exercising their equitable authority under G.L. c. 239, §§ 9
    and 10. While judges do have inherent equitable powers in housing cases, such powers are
    substantially restricted in nonpayment cases, to which the post-judgment stay statutes cited
    by Attorney Ward do not apply. See G.L. c. 239, § 9 (authorizing stays “except [after] a
    notice to quit for nonpayment of rent”) and § 10. The court’s equitable authority is also
    substantially curtailed after an agreement for judgment is reached. See BHA v. Cassio, 428
    Mass. 112 (1998) (reversing Housing Court’s equity-based denial of motion to issue
    execution and as judge lacked power to alter parties’ bargained-for terms). Regardless, no
    tenant is entitled to a stay of execution, and when granted such stays are almost always
    conditioned on the tenant’s continued payment of use and occupancy. If the tenant cannot
    make the payment, the stay will be lifted and the constable eviction initiated.


The Scope of Forced Displacement
21. Evictions through summary process do not represent the full scope of forced displacement
    faced by tenants. Tenants move out after being told they are required to vacate, either orally



9
       In a situation where the tenant and landlord enter into an agreement for judgment, the
issuance of the execution is governed by terms of the agreement itself.


                                                 6
         Case 1:20-cv-11335-MLW Document 72-1 Filed 08/18/20 Page 7 of 9



     or in writing. 10 It can be difficult to understand that a notice to quit is not an order to vacate.
     Notices to quit often use language like “you are hereby notified to deliver up the premises
     now occupied by you” on a particular date. I have had cases with notices that in writing
     “ordered” a tenant to vacate at the end of the notice period. While some notices to quit or
     vacate contain language towards the end advising the tenant that they have a right to defend
     themselves in court, others simply say that if the tenant does not vacate, the landlord “will
     use due course of law to evict you.” Regardless, the document can be so incomprehensible
     and scary that tenants will leave even if (or because) they know that a court case will follow.
     That a tenant may believe he or she needs to leave after receiving a notice to quit was
     recently recognized by the Supreme Judicial Court, in Adjartey v. Central Division of
     Housing Court Department, 481 Mass. 830, 851 (2019): “Because the document’s title --
     ‘notice to quit’ -- does nothing to clarify its meaning, a tenant may reasonably misunderstand
     the legal force of a notice to quit.” As the Adjartey Court clarified, “Receipt of a notice to
     quit, however, does not legally require the tenant to move out of his or her home.”

22. The scholarship in the area of evictions has noted the underlying challenge in determining the
    number of families who leave before an eviction action is filed, upon receipt of a notice to
    quit, or even without a notice to quit due to other circumstances (such as pressure from the
    landlord) that cause tenants to move out involuntarily – as opposed to on account of their
    own life plans or on their own volition. See e.g. Desmond, Matthew, Shollenberger, Tracey,
    Forced Displacement from Rental Housing: Prevalence and Neighborhood Consequences,
    Demography, Vol. 52, No. 5, p. 1751-1772 (October 2015).

23. Scholars Matthew Desmond and Tracey Schollenberger conducted the Milwaukee Area
    Renters Study (MARS), a survey of 1,086 tenants in Milwaukee’s private rental housing
    sector, designed to collect data on the previous two-year rental history of the tenants
    surveyed. Id. Households were selected through a multistage stratified sampling, which
    included assessing census data for high and low poverty rates and racial composition, and
    then blocks were randomly selected for interviews conducted in person. Through these
    recognized and additional statistical analyses, the survey was carefully designed to provide a
    representative review of the renting population.

24. The MARS survey questions went beyond just “have you been evicted” to elicit specifically
    the reasons for leaving a property and to identify forced moves, where tenants might
    otherwise not identify as an eviction. As they wrote, “Asking why someone moved is no
    simple task. Tenants often provide an explanation for a move that maximizes their own
    volition, and asking about involuntary displacement comes with its own set of complications




10
        See, e.g., Forced from Home: A Human Rights Assessment of Displacement and
Evictions in Boston's Chinatown, Displacement Research and Action Network, Massachusetts
Institute of Technology (MIT), at 55-57, https://dusp.mit.edu/news/boston%E2%80%99s-
chinatown-forced-home.
                                                    7
         Case 1:20-cv-11335-MLW Document 72-1 Filed 08/18/20 Page 8 of 9



     because tenants tend to have strict conceptions of eviction.” Id. at 1758. 11 The survey
     responses were analyzed and categorized as forced moves (including informal and formal
     eviction by a landlord or the city), responsive moves (moves responsive to, e.g.,
     neighborhood conditions or a rent increase), and voluntary moves (to be near family, or for a
     new job, etc).

25. The MARS Study found nearly one-half (48%) of all forced moves experienced by renters in
    the prior two years were informal evictions – where no case had yet been filed. These
    findings are an important quantification of the prevalence of tenant displacement as a result
    of the threat of eviction, even before a landlord files a court proceeding. 12
            I declare under the penalty of perjury that the foregoing is true and correct.

                Executed on August 18, 2020.


                                       /s/ Esme Caramello
                                                     Esme Caramello




11
         Some of the questions used in the MARS survey include “Did you . . . . [leave after
receiving] an eviction notice? Did you move away from this place because your landlord told
you . . . to leave? Did you move away from this place because you . . . missed a rent payment and
thought that if you didn’t move, you would be evicted?” M. Desmond, T. Shollenberger, Forced
Displacement, at 1758.
12
       In 2017, the American Housing Survey, a national survey sponsored by the U.S.
Department of Housing and Urban Development (HUD) and conducted by the Census Bureau,
developed a new eviction module based on the MARS survey, and in consultation with Matthew
Desmond. Results are not yet published, but the module is intended to develop estimates that
include formal, informal, and illegal evictions in the US.
U.S. Dep't of Housing and Urb. Dev., Measuring Housing Insecurity in the American Housing
Survey, PD&R EDGE, https://www.huduser.gov/portal/pdredge/pdr-edge-frm-asst-sec-
111918.html.
                                                  8
        Case 1:20-cv-11335-MLW Document 72-1 Filed 08/18/20 Page 9 of 9



                                 CERTIFICATE OF SERVICE

        I certify that this document, filed through the Court’s ECF system, will be sent
electronically to registered participants as identified on the Notice of Electronic Filing (NEF).


                                                      /s/ Jennifer E. Greaney
       August 18, 2020                                Jennifer E. Greaney
                                                      Assistant Attorney General




                                                 1
